FILED IK

              CAUSE NO 01-15-00066-CV              '^SrS^fLs
                       IN THE                      APR 21-2QI5
                                               CHRISTOPHER A Prime
              FIRST COURT OF APPEALS          CLERK
              HARRIS COUNTY TEXAS




           PATRICK OLAJIDE AKINWAMIDE

                     APPELLANT

                            V

       TRANSPORTATION INSURANCE COMPANY

           CNA INSURANCE COMPANY AND

         AUTOMATIC DATA PROCESSING INC.

                     APPELLEES



           FROM THE 80th DISTRICT COURT
             OF HARRIS COUNTY, TEXAS


REQUEST FOR COMPLETE CERTIFED RECORD OF THE CIURT

  REPORTER'S RECORD OF A "SHOW CAUSE" HEARING HELD ON

           OCTOBER 24,2014 IN CAUSE NO. 97-48526



            PATRICK OLAJIDE AKINWAMIDE, PROSE
            2151 SOUTH KIRKWOOD ROAD, #295
            HOUSTON, TEXAS 77077

            (832)620-9345
    REQUEST FOR COMPLETE CERTIFED RECORD OF THE CIURT

        REPORTER'S RECORD OF A "SHOW CAUSE" HEARING HELD ON

                       OCTOBER 24.2014 IN CAUSE NO. 97-48526




The Court Reporter

80th District Court




      Subsequent to my requests ofNovember 25,2014 and February 2,2015,
Appellant hereby request the complete certified Court Reporter's Record of a "Show
Cause" hearing held onOctober 24,2014 in Cause No. 97-48526 atthe 80* District
Court, Harris County Texas.

      The record should be a complete record of the hearing including but not limited
to evidences present, objections, and evidences admitted at the hearing. Thank you
for your cooperation in this matter.

Respectfully,




Patrick Olajide Akinwamide, Pro Se

2151 S. KirkwoodRd., Apt. 295
Houston, TX 77077

Tel: (832) 620-9345
                           CERTIFICATE OF SERVICE

      I certify mat a true and correct copy ofthe forgoing instrument was delivered
via certified mail, return receipt requested or hand delivered to all counsels of record
on this the 21st day ofApril 2015.

Michelle C. Tucker or Substitute

Official Court Reporter
80* District Court
201 Caroline, Room 915
Harris County Civil Courthouse
Houston, Texas 77002



Mr. Jeffrey L. Diamond
TX Bar No. 058025000

1010 San Jacinto Street

Houston, Texas 77002

Attorney of Record for Transportation Insurance Company, CNA Insurance Company
and Automatic Data Processing Inc.




Patrick Olajide Akinwamide, Pro Se
2151 S. Kirkwood Rd., Apt. 295
Houston, TX 77077

Tel: (832) 620-9345